
	
		I
		112th CONGRESS
		2d Session
		H. R. 5526
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Wilson of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on plain shaft sputter
		  bearings without housing (other than spherical bearings), each weighing 260
		  grams or more.
	
	
		1.Plain shaft sputter bearings
			 without housing (other than spherical bearings), each weighing 260 grams or
			 more
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Plain shaft sputter bearings without housing (other than
						spherical bearings), each weighing 260 g or more, with journal size measuring
						117 mm or more (provided for in subheading 8483.30.80) FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
